                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARCUS JONES,

                        Petitioner,
                                                              CRIMINAL ACTION
        v.                                                    NO. 12-314-1

UNITED STATES OF AMERICA,                                     CIVIL ACTION
                                                              NO. 19-1891
                        Respondent.


                                          ORDER

       AND NOW, this 6th day of July 2021, upon consideration of Petitioner Marcus Jones’ pro

se Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255 (Doc. No. 224), the

Government’s Response to Petitioner’s Motion (Doc. No. 228), and in accordance with the

Opinion issued this day, it is ORDERED as follows:

       1.     Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C.

              § 2255 (Doc. No. 224) is DENIED.

       2.     A Certificate of Appealability SHALL NOT issue because “reasonable jurists

              would [not] find the district court’s assessment of the constitutional claims

              debatable or wrong” and could not conclude that the Court is incorrect in denying

              and dismissing the Motion. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

              28 U.S.C. § 2253(c)(2).



                                                  BY THE COURT:



                                                  / s/ Joel H. S l om sky
                                                  JOEL H. SLOMSKY, J.
